SUMMARY ORDER
In March 2004, Plaintiff-Appellant Philip Johnson filed a complaint pursuant to 42 U.S.C. § 1983 alleging that the City and State of New York, the Administration for Children’s Services (“ACS”), and two ACS caseworkers deprived him of his constitu*878tional rights when they removed his children from his home on an emergency basis. In August 2004, the district court dismissed several claims and all claims against the State of New York, and determined that the only issue remaining before the court was whether the emergency removal of Johnson’s children violated his due process rights. The remaining defendants (collectively “Appellees”) filed a motion for summary judgment, which the district court subsequently granted. Johnson now appeals pro se, arguing, inter alia, that material facts were in dispute as to whether removal of the children was necessary for their safety.
We have considered all of Appellant’s claims and find them to be without merit. For essentially the reasons as stated by the district court, Johnson v. State of New York, No. 04-CV-1070, 2007 WL 764514 (E.D.N.Y. March 9, 2007), we AFFIRM.